Citation Nr: 1011070	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a skin disability.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2001 to November 
2001 and from December 2003 to March 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned noncompensable ratings for a 
skin disability and left ear hearing loss.  A July 2007 
rating decision granted a initial higher rating of 10 percent 
for the skin disability and an April 2008 rating decision 
continued that rating and denied an initial compensable 
rating for the Veteran's left ear hearing loss.  As those 
rating actions do not represent a total grant of benefits 
sought on appeal, the claims for increase remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993) 

The issue of an initial compensable rating for left ear 
hearing loss is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  From March 21, 2005, the date of service connection, 
until January 6, 2009, the Veteran's skin disability was 
manifested by subjective complaints of an itchy rash and 
clinical findings of inflammation affecting the upper back, 
which was alternately diagnosed as dermatitis, tinea 
corporis, tinea solaris, tinea versicolor, and idiopathic 
progressive acquired hypomelanosis.  The skin disability 
varied in severity but at its worst involved less than 20 
percent of the entire body and 0 percent of exposed areas.  
It did not require more than intermittent systemic therapy 
for a total duration of less than six weeks during any 12-
month period.

2.  Since January 7, 2009, the Veteran's skin disability has 
been manifested by complaints of a worsening rash that has 
spread across the back, chest, and abdomen and clinical 
findings of hypopigmented macules affecting 30 percent of the 
entire body and 0 percent of exposed areas and requiring 
systemic therapy for six weeks or more, but not constantly, 
during a 12-month period.


CONCLUSIONS OF LAW

1.  From March 21, 2005, to January 6, 2009, the criteria for 
an initial rating in excess of 10 percent for a skin 
disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.118, Diagnostic Code (DC) 7806.

2.  Since January 7, 2009, the criteria for an increased 
rating of 30 percent, but no higher, for a skin disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DC 
7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the Veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2009).  One 
diagnostic code may be more appropriate than another based 
upon factors such as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology. 

In this case, the Veteran has been diagnosed with and treated 
for dermatitis, tinea versicolor, tinea corporis, tinea 
solaris, and idiopathic progressive acquired hypomelanosis 
affecting the back, chest, and abdomen.  The RO has rated all 
of those skin conditions, by analogy, under DC 7806, which 
contemplates disability due to dermatitis or eczema.  
38 C.F.R. § 4.118, DC 7806 (2009).  Based upon the foregoing, 
the Board finds that the rating criteria applied by the RO 
are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992); 38 C.F.R. §§ 4.20, 4.21 (2009).  The Board can 
identify no more appropriate diagnostic code and the Veteran 
has not identified one.  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Accordingly, the Board will proceed with an analysis 
of the Veteran's disability under DC 7806.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective October23, 2008.  
38 C.F.R. § 4.118, (2009); 67 Fed. Reg. 49590-49599 (July 31, 
2002); VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 
38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments 
only apply to applications received by VA on or after October 
23, 2008, or where the Veteran expressly requests 
consideration under the new criteria, which he has not done 
here.  Therefore, the Board has no authority to consider 
these revisions in deciding this claim.  VAOPGCPREC 3-00, 65 
Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).

The Board now turns to the relevant rating criteria.  A 10 
percent rating is warranted where at least 5 percent, but 
less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during a 12-month 
period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during a 12-month period.  A 60 percent rating is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of the exposed areas are affected; or 
where there is constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7806 (2009).

There are some disorders of the skin that have active and 
inactive stages or are subject to remission and recurrence.  
Where the evaluation of such a disability that fluctuates in 
degree of disability is at issue, an examination of the 
disability during an active stage or during an outbreak is 
required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers 
v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks must be addressed).  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  

In this case, there are outpatient treatment records, and VA 
medical examinations spanning a period of approximately five 
years since the Veteran's discharge from service.  That 
clinical evidence reflects the fluctuations, recurrence, and 
various degrees of severity of the Veteran's skin disability 
during active and inactive stages.  Therefore, the Board 
finds that the clinical evidence is sufficient to rate the 
Veteran's skin disability.  

The record reflects that the Veteran sought private medical 
treatment in July 2005 for a skin rash, manifested by itchy, 
light-colored "spots" on his upper back.  He reported that 
he had first noticed the problem when he returned from 
serving overseas in Iraq.  Physical examination revealed 
diffusely hypopigmented patches on the Veteran's back.  The 
private physician noted that the rash was "extensive," but 
did not specify the percentage of the body affected.  Based 
on the results of the examination, the physician diagnosed 
the Veteran with tinea versicolor and prescribed a treatment 
regiment of Ketaconazole cream and oral tablets.

The Veteran underwent a VA skin examination in April 2006 in 
which he reported a history of recurrent dermatitis of the 
upper back that did not currently require treatment.  Based 
on a review of the service medical records, the VA examiner 
noted that the Veteran had been diagnosed in service with 
tinea corporis and tinea solaris of the upper back.  However, 
the examiner found on clinical examination that any skin 
disability was now "practically invisible."

Subsequent private and VA medical records dated from April 
2006 to June 2007 reflect that the Veteran underwent 
outpatient treatment and was prescribed systemic therapy and 
topical medications (Acyclovir and Selsun blue) for a rash on 
his upper back that was alternately diagnosed as tinea 
versicolor and idiopathic progressive acquired hypomelanosis.  

The Veteran was afforded a follow-up VA examination in June 
2007 in which he complained of a persistent, itchy rash.  He 
was using a prescription lotion to treat the condition.  
However, the frequency and duration of that therapy were not 
specified.  Physical examination revealed hypopigmented 
patches on his upper back, which covered approximately 18 
percent of his entire body and 0 percent of exposed areas.  
The diagnosis was tinea versicolor.  No scarring, neoplasms, 
uriticaria, primary cutaneous vasculitis, erythema 
multiforme, bullous disorders, psoriasis, cutaneous vascular 
diseases, puposus squamous disorders, acne, chloracne, 
scarring alopecia, alopecia areata, hyperhidrosis, or other 
skin infections were shown.  Nor were there any reported 
systemic symptoms such as fever or weight loss.  It was 
expressly noted that the Veteran's skin disability did not 
affect his ability to perform normal daily activities or 
engage in gainful employment, except when exposed to a hot 
and humid environment.  

In a written statement that was received at the RO on January 
7, 2009, the Veteran complained that, despite years of using 
"drugs and creams," his skin disability was getting worse 
and had recently spread to his lower back, chest, and 
abdomen.  

In February 2009, the Veteran underwent a third VA 
examination in which he complained of a worsening skin 
disability manifested by inflammation and itching that flared 
up with sun and heat exposure.  He did not indicate that the 
disability was accompanied by any systemic symptoms.  It was 
noted that the Veteran had treated the condition with 
cortisone cream five times per week, Selsun 2.5 lotion twice 
per week, and antifungal topical creams on a weekly basis 
during the past 12 months.  Additionally, it was noted that 
the Veteran had been prescribed a regimen of systemic therapy 
for four weeks over the past year.  Physical examination 
revealed hypopigmented macules on the Veteran's back, chest, 
and abdomen that covered roughly 30 percent of his body and 0 
percent of exposed areas.  As on the previous VA examination, 
the diagnosis was tinea versicolor.  No other skin 
abnormalities were noted.  In terms of functional impairment, 
the VA examiner concurred with the February 2007 examiner's 
findings that the skin disability did not affect the 
Veteran's ability to perform normal daily activities or 
engage in gainful employment unless he was in hot and humid 
environment.  

The record thereafter shows that the Veteran has continued to 
seek outpatient treatment and receive systemic and topical 
therapy for his skin disability.  

Based upon the lay evidence and private and VA treatment 
records dated from March 2005 to December 2008, and the April 
2006 and June 2007 VA examination reports, the Board finds 
that the Veteran's skin disability did not warrant an initial 
higher rating under DC 7806 at any time from the date of 
service connection prior to January 7, 2009.  

The Board acknowledges that the Veteran's skin disability was 
shown to fluctuate in severity during this period.  Clinical 
findings revealed that while that skin disability was 
"practically invisible" and did not require treatment at 
the time of April 2006 VA examination, it was shown on 
subsequent examination in June 2007 to comprise a 
hypopigmented rash on the Veteran's upper back, covering 
approximately 18 percent of his body, which was treated with 
intermittent systemic therapy.  The Board is required to 
address the frequency, duration, and outbreaks of skin 
disease exacerbations and to consider the disability at those 
times when it was most disabling.  Ardison v. Brown, 6 Vet. 
App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  
However, at no time prior to January 7, 2009, was the 
Veteran's skin disability, even at its most disabling, found 
to cover 20 to 40 percent of his entire body or 20 to 40 
percent of exposed areas.  Nor was it shown to require 
systemic therapy or other immunosuppressive drugs for a total 
duration of six weeks or more during any 12-month period.  
Moreover, the Board considers it significant that at no time 
before January 7, 2009, did the Veteran complain that his 
skin disability affected any parts of his body other than his 
upper back or report that it was manifested by symptoms that 
met the criteria for a rating in excess of 10 percent under 
DC 7806.  Accordingly, the Board finds that a higher rating 
under that diagnostic code is not warranted for the time 
period from March 21, 2005, to January 6, 2009.  38 C.F.R. § 
4.118, DC 7806 (2009).

Conversely, the Board finds that the criteria for a rating of 
30 percent, but not higher, have been met since January 7, 
2009.  On that date, the Veteran reported for the first time 
that his skin disability was manifested by an itchy rash that 
had spread beyond his upper back to cover his lower back, 
chest, and abdomen.  He is competent to testify as to the 
worsening of his skin itchiness and inflammation and his 
statements in that regard are considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  Moreover, the Veteran's complaints of a 
worsening skin disability were corroborated by his February 
2009 VA examination, which revealed that the condition was 
now manifested by hypopigmented macules on the upper and 
lower back, chest, and abdomen that covered roughly 30 
percent of his body and 0 percent of exposed areas.  

Accordingly, based on the overall lay and clinical evidence 
of record and resolving all doubt in favor of the Veteran, 
the Board concludes that since January 7, 2009, the Veteran's 
skin disability, at its most disabling, has more closely 
approximated the criteria contemplated in the 30 percent 
rating: 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; where systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2009).

The Board acknowledges that the February 2009 VA examiner 
indicated that the Veteran's disability had required no more 
than four weeks of systemic therapy during the previous 12-
month period.  Nevertheless, subsequent VA medical records 
show that the Veteran has continued to receive systemic 
therapy, as well as topical medication, to treat active 
stages of his skin disability and the Veteran himself has 
indicated that he regularly uses orally administered drugs in 
addition to creams to treat that disability.  Thus, the Board 
considers it likely that the Veteran's skin disability has 
required systemic therapy for a total duration of six weeks 
or more, but not constantly, during a 12-month period since 
January 7, 2009.  Nevertheless, even if that skin disability 
required only intermittent systemic therapy totaling less 
than six weeks, a higher 30 percent rating would still be 
warranted under DC 7806 based on the percentage of the 
Veteran's total body area shown to be affected at the time of 
the February 2009 VA examination.  38 C.F.R. § 4.118, DC 
7806.

In contrast, there is no evidence of record that suggests 
that the Veteran's skin disability has warranted a rating 
higher than 30 percent under DC 7806.  That disability has 
not been found to affect more than 40 percent of the 
Veteran's entire body or more than 40 percent of exposed 
areas.  Nor has it been shown to be productive of constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during any 12-month period 
since the date of service connection.  38 C.F.R. § 4.118, DC 
7806 (2009).  Accordingly, the Board finds that a higher 
rating of 60 percent has not been warranted for any period of 
time since service connection was established.

The Board has considered the applicability of other 
diagnostic codes pertaining to the skin.  However, DCs 7800, 
7801, 7802, 7803, 7804, and 7805 are not applicable in this 
instance, as the Veteran's skin disability has been 
manifested only by symptoms of inflammation and itching, 
which are prone to recurrence and remission but are not 
productive of scars or permanent disfigurement.  38 C.F.R. 
§ 4.118, DCs 7800-7805 (2009).  The Board acknowledges that 
the Veteran has been diagnosed with fungal infections of the 
skin (tinea versicolor, tinea corporis, tinea solaris, and 
idiopathic progressive acquired hypomelanosis), which are not 
listed elsewhere in the rating code.  However, DC 7819 
directs that such disorders be rated as disfigurement of the 
head, face, or neck, scars, or dermatitis, depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7819 (2009).  
The Veteran's overall skin disability most closely 
approximates dermatitis or eczema, which is contemplated by 
DC 7806, the rating criteria applied in this case.  38 C.F.R. 
§ 4.118, DC 7806 (2009).

Additionally, the Veteran has not been diagnosed with any of 
the disabilities covered by DCs 7815 (bullous disorders), 
7816 (psoriasis), 7817 (malignant skin neoplasms), 7818 
(benign skin neoplasms), 7820 (cutaneous manifestations of 
collagen-vascular diseases), 7822 (papulosquamous disorders), 
7823 (Vitiligo) 7824 (keratinization), 7825 (urticaria), 7826 
(vasculitis, primary cutaneous), 7827 (erythema multiforme; 
toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 
7830 (scarring alopecia), 7831 (alopecia areata), 7832 
(hyperhidrosis), or 7833 (malignant melanoma).  38 C.F.R. § 
4.118, DCs 7815-7818, 7820-7833 (2009).
Accordingly, a rating under any of those diagnostic codes 
would also not be appropriate. 

In sum, the Board finds evidence that the Veteran's skin 
disability did not warrant an initial rating higher than 10 
percent at any time from March 21, 2005, when service 
connection was granted, to January 6, 2009, but that it has 
warranted an increased rating of 30 percent, but no higher, 
since January 7, 2009.  The Board has considered whether a 
higher rating might be warranted for any period of time 
during the pendency of this appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board finds that the preponderance 
of the evidence is against any other claim for an increased 
rating during the period under consideration, and thus that 
claim for higher ratings must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2009).  However, the regulations also provide 
for exceptional cases involving compensation.  Ratings shall 
be based, as far as practicable, upon the average impairments 
of earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds in this case that the regular 
schedular standards are not inadequate.

The Board acknowledges that the February 2007 and February 
2009 VA examiners indicated that the Veteran's ability to 
work and perform daily activities was impaired when he was 
exposed to hot and humid environments.  However, there is 
nothing in the record to indicate that the Veteran, who is 
currently unemployed but attending higher education classes, 
is unable to obtain or maintain gainful employment outside of 
hot, humid environments.  Additionally, the clinical evidence 
does not otherwise show, nor does the Veteran himself 
contend, that he has marked interference with employment on 
account of his skin disability.  Nor has that condition been 
shown to warrant frequent periods of hospitalization 
throughout the relevant appeals period, or to otherwise 
render impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for his 
skin disability arises from his disagreement with the initial 
evaluation assigned following the grants of service 
connection. Once service connection is granted, the claim is 
substantiated.  Additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained multiple 
medical examinations with respect to the Veteran's claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

From March 21, 2005, to January 6, 2009, an initial rating, 
higher than 10 percent, for a skin disability is denied.  

Since January 7, 2009, an increased rating of 30 percent, but 
no higher, for a skin disability is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed with respect to the Veteran's claim for 
an initial compensable rating for left ear hearing loss.

The Veteran has contended that his left ear hearing loss, 
which has been rated as noncompensably disabling since the 
date of service connection, has worsened since his most 
recent VA audiological examination.  Specifically, he has 
asserted in a January 2009 statement that the disability now 
causes functional impairment to the extent that he can no 
longer understand the sentences of persons speaking to him.

The record reflects that the Veteran was afforded a VA 
audiological examination in April 2006 in which he reported a 
history of left ear hearing loss caused by his exposure to 
weapons fire, explosions, and detonation sounds as an 
ammunition specialist during the second Iraq War.  He denied 
any history of significant civilian occupational or 
recreational noise exposure.

Audiological testing revealed the following results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
16
12
8
6
LEFT
25
25
30
30
30

The averages were 11 in the right ear and 29 in the left ear.  
The Veteran's speech recognition ability under the Maryland 
CNC test was 100 percent, bilaterally.  Based on the results 
of the examination and a review of the claims folder, he was 
diagnosed with normal hearing in the right ear and mild 
conductive hearing loss at higher frequencies (2000-4000 
Hertz) in the left ear that was accompanied by abnormal 
middle ear problems suggestive of Eustachian tube 
dysfunction.

The record thereafter shows that the Veteran underwent a 
second VA audiological examination in February 2008 in which 
he reiterated his history of in-service acoustic trauma and 
stated that his left ear hearing loss was now causing him 
problems when he used the telephone.  Audiological testing 
yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
30
25
25
25
20

The averages were 7.5 in the right ear and 24 in the left 
ear.  Speech recognition ability, as measured using the 
Maryland CNC, was again 100 percent bilaterally.  Based on 
the examination results, the VA examiner concluded that the 
Veteran's right ear hearing was within normal limits.  That 
examiner then diagnosed mild sensorineural hearing loss in 
the left ear at 500-1000 Hertz, but indicated that the 
Veteran's hearing was essentially normal at higher 
frequencies.  In contrast with his April 2006 counterpart, 
the February 2008 VA examiner expressly noted that the 
Veteran had no middle ear problems.  Significantly, that 
examiner also indicated that he had not reviewed the 
Veteran's claims folder.

Subsequent VA medical records dated in April 2009 reflect a 
diagnosis of conductive left middle ear hearing loss.  
However, notwithstanding the Veteran's January 2009 
complaints of worsening hearing in his left ear, he has not 
been afforded an additional VA audiological examination.  Nor 
has any VA examiner or treating provider reconciled the prior 
VA examiners' disparate findings of conductive hearing loss 
at higher frequencies (2000-4000 Hertz) versus sensorineural 
hearing loss at lower frequencies (500-1000 Hertz).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 
69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while the 
Veteran's February 2008 VA audiological examination is not 
overly stale, he has submitted lay and clinical evidence 
indicating that his left hear hearing loss may have worsened 
since the date of the latest examination.  In light of those 
assertions and the discrepancies between the April 2006 and 
February 2008 VA examination reports, which contain divergent 
diagnoses of conductive hearing loss at higher frequencies 
and sensorineural hearing loss at lower frequencies, the 
Board is uncertain as to the current severity of the 
Veteran's left ear hearing loss and how his symptoms have 
progressed since the effective date of service connection.  
Accordingly, the Board finds that a new VA audiological 
examination is needed to fully and fairly assess the merits 
of the Veteran's claim.  38 C.F.R. § 3.159(c)(2) (2009).  
Moreover, unlike the February 2008 VA examination, the new VA 
examination should include a review of all pertinent evidence 
in the Veteran's claims folder.  38 C.F.R. § 4.1 (2009) (to 
ensure a thorough examination and evaluation, the Veteran's 
service-connected disability must be viewed in relation to 
its history).  Furthermore, in light of the aforementioned 
evidence, that new examination should include specific 
findings regarding any functional limitations related to the 
Veteran's left ear hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected left 
ear hearing loss.  The claims folder 
should be reviewed by the examiner and 
the examination report should note that 
review.  All necessary tests, to include 
audiological and Maryland CNC testing, 
should be performed.  The examiner should 
also discuss how the Veteran's left ear 
hearing loss impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.  38 
C.F.R. § 4.10 (2009).

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


